
	

116 SRES 65 IS: Congratulating the Hellenic Republic and the Republic of North Macedonia on ratification of the Prespa Agreement, which resolves a long-standing bilateral dispute and establishes a strategic partnership between the 2 countries.
U.S. Senate
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 65
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2019
			Mr. Johnson (for himself, Mrs. Shaheen, Mr. Risch, Mr. Murphy, Mr. Tillis, Mr. Coons, Mr. Barrasso, Mr. Gardner, Mr. Rubio, Mr. Cramer, and Mr. Enzi) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Congratulating the Hellenic Republic and the Republic of North Macedonia on ratification of the
			 Prespa Agreement, which resolves a long-standing bilateral dispute and
			 establishes a strategic partnership between the 2 countries.
	
	
 Whereas, in 2017, Prime Minister of the Hellenic Republic Alexis Tsipras and Prime Minister of the Republic of Macedonia Zoran Zaev displayed great political courage and leadership by intensifying efforts to resolve a nearly 30-year dispute between the 2 countries;
 Whereas, on June 17, 2018, the foreign ministers of the Hellenic Republic and the Republic of Macedonia signed the Prespa Agreement, in which, subject to ratification by the parliament of each country, both parties agreed that the official name of the Republic of Macedonia would be changed to the Republic of North Macedonia;
 Whereas, on September 30, 2018, the Republic of Macedonia held a consultative referendum on the proposed name change in which over 90 percent of those voting supported joining the North Atlantic Treaty Organization (referred to in this preamble as NATO) and the European Union (referred to in this preamble as the EU) by accepting the Prespa Agreement;
 Whereas, on January 11, 2019, the Assembly of the Republic of Macedonia, in accordance with the Prespa Agreement, approved constitutional amendments to change the name of the country to the Republic of North Macedonia;
 Whereas, on January 25, 2019, the Hellenic Parliament ratified the Prespa Agreement, pledging not to object to the Republic of North Macedonia joining international organizations, including NATO and the EU;
 Whereas the Hellenic Republic is an important ally of the United States, hosting United States Naval Support Activity Souda Bay on the island of Crete in the Mediterranean Sea;
 Whereas the Hellenic Republic has been a NATO member since 1952, and has faithfully met the 2 percent of gross domestic product defense-spending goal established at the 2014 Wales NATO Summit;
 Whereas the Republic of Macedonia made important contributions to the United States-led Operation Iraqi Freedom and to the International Security Assistance Force of NATO in Afghanistan;
 Whereas the Republic of North Macedonia continues to provide soldiers to the Resolute Support Mission of NATO in Afghanistan;
 Whereas the Republic of Macedonia joined NATO’s Partnership for Peace in 1995, commenced a NATO Membership Action Plan in 1999, fulfilled the terms necessary for accession to NATO by the 2008 Bucharest Summit, and was invited, in 2018, to begin NATO accession talks;
 Whereas the Republic of Macedonia was the first western Balkan country to sign a Stabilization and Association Agreement with the EU, and became an official candidate to join the EU in 2005;
 Whereas, in June 2018, the European Council set out the path toward opening EU accession negotiations with the Republic of Macedonia; and
 Whereas the resolution of the naming dispute between the Hellenic Republic and the Republic of North Macedonia paves the way for the Republic of North Macedonia to become a member of NATO and the EU: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Hellenic Republic and the Republic of North Macedonia for resolving their nearly 30-year naming disagreement;
 (2)commends the leadership and courage of Prime Minister of the Hellenic Republic Alexis Tsipras and Prime Minister of the Republic of North Macedonia Zoran Zaev;
 (3)asserts that the agreement between the Hellenic Republic and the Republic of North Macedonia advances stability, security, and prosperity in Southeast Europe;
 (4)supports the integration of the Republic of North Macedonia into Euro-Atlantic institutions, including the North Atlantic Treaty Organization and the European Union; and
 (5)encourages other countries in the region to follow the example of the Hellenic Republic and the Republic of North Macedonia in peacefully resolving long-standing disputes.
			
